Title: From Benjamin Franklin to Glier, 2 January 1785
From: Franklin, Benjamin
To: Glier, Marie


				
					Passy le 2 Janr. 1785.
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’ecrire au sujet d’un nommé Thomas Dunlop, se disant Americain:— Et Je vous dois des Remerciements pour le soin que vous en avez pris le supposant tel.— Mais par le Compte qu’il a rendu de lui meme, Je soupçonne très fort, qu’il est ou Anglois, ou Irlandois. Il y a deja eu plusieurs Exemples de pareilles Supercheries: et s’il avoit eu, comme il le dit, Envie de passer en Amerique, il auroit pu le faire aussi facilement en Angleterre qu’en France.— Je crois donc, Monsieur, qu’il seroit bien de le faire travailler pour sa Subsistance, et de prendre la premiere

Occasion pour se debarrasser de lui—en l’embarquant sur quelque Vaisseau destiné pour son Pays.—
				J’ai l’honneur d’etre très parfaitement, Monsieur, Votre très humble es très obeissant Serviteur.—
				
					B Franklin
					M. Glier.—
				
			 
				Addressed: A Monsieur / Monsieur Glier, Lieutenant / Général du Baillage. / au Havre.
			